DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Status of Claims
This office action is in response to “Claims filed on 12/21/2021”.  Applicant’s amendments of claims 1, 7, 11 and 16 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1 and 12 are independent.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019, 4/11/2019, 5/17/2019, 1/8/2020, 1/21/2020, 3/10/2020, 5/6/2020, 6/16/2020, 9/18/2020, 12/22/2020, 3/11/2021, 6/6/2022 and 7/7/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" ‘adjacent” “on” “area” “sequentially” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “near by” “function word indicating close proximity” “a part of the surface of something” “in a way that follows a particular order (by Cambridge dictionary)” respectively. Further note the limitation “contact/connected” is being interpreted to include "direct contact/connected" (no intermediate materials, elements or space disposed there between) and "indirect contact/connected" (intermediate materials, elements or space disposed there between).

Claims 1-4, 8-11, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (US 2009/0114931 A1 hereinafter Hsueh) in view of Hashimoto et al (US 2015/0325555 A1 hereinafter Hashimoto) and further in view of Kolodin et al (US 2014/0184062 A1 hereinafter Kolodin).
Regarding Claim 1, Hsueh discloses in Fig 4:  A light emitting diode pixel for a display, comprising: 
a first LED sub-unit (13) having a thickness in a first direction;
a second LED sub-unit (14) disposed on a portion of the first LED sub-unit in the first direction;
a third LED sub-unit (15) disposed on a portion of the second LED sub-unit in the first direction, each of the first to third LED sub-units comprises a lower semiconductor layer (13a, 14a, 15a) and an upper semiconductor layer (13c,14c, 5c);
a first ohmic electrode (13e) forming ohmic contact with the upper semiconductor layer (13c) of the first LED sub-unit, the first ohmic electrode not overlapping with the second and third LED sub-units (14,15) in the first direction,
wherein:
each of the lower semiconductor layers of the first, second, and third LED stacks are electrically connected to each other (Since the lower semiconductor layers belong to a single display device they are electrically connected to one another: see definition of connected in the note above); and
the first LED sub-unit (13), the second LED sub-unit (14) and the third LED sub-unit are configured to be independently driven [0021]. 
Additionally, It is the Examiner’s position that the limitation of a " are configured to be independently driven” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Furthermore, note that is it is the Office’s position that the limitation of " are configured to be independently driven” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Hsueh does not specifically disclose that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type; a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit; and wherein each of the n-type semiconductor layers of the first, second, and third LED stacks are electrically connected to the reflective electrode.
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably as the upper or lower semiconductor layers.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type.as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 
However, Kolodin in a similar LED device teaches in Fig 4 that a reflective electrode (204) is formed on the substrate so as to be in ohmic contact with a lower semiconductor layer (210) of a LED device (200). Also note that in a stacked LED system LEDs are electrically connected to one another and thus the n-type semiconductor layers of the 3 LED sub-units are electrically connected to the reflective electrode in the combined device of Hsueh, Hashimoto and Kolodin.
References Hashimoto, Kolodin and Hsueh are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Hashimoto with the specified features of Kolodin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto, Kolodin and Hsueh so that a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit; and wherein each of the n-type semiconductor layers of the first, second, and third LED stacks are electrically connected to the reflective electrode as taught by Kolodin in Hashimoto’s and Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 2, Hsueh, Hashimoto and Kolodin disclose:  The light emitting diode pixel for a display of claim 1, Hsueh further discloses in Fig 4: wherein
the first, second, and third LED sub-units (13, 14, 15) comprise a first LED stack (13a-c), a second LED stack (14a-c), and a third LED stack (15a-c), respectively: and
the first LED stack, the second LED stacks. and the third LED stack are configured to emit light having different wavelengths (red, blue and green) from each other [0020].

Regarding Claim 3, Hsueh, Hashimoto and Kolodin disclose:  The light emitting diode pixel for a display of claim 2, Hsueh further discloses in Fig 4: wherein the first LED stack (13), the second LED stacks (14), and the third LED stack (15) are configured to emit red light, green light, and blue light, respectively [0020].

Regarding Claim 4, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 1, Hsueh further discloses in Fig 4:wherein: the first, second, and third LED sub-units (20,30,10) comprise a first LED stack (21/23/22), a second LED stack (31/33/32), and a third LED stack (11/13/12), respectively:
the upper semiconductor layers (13c,14c,15c) of the first to third LED stacks are disposed on the lower semiconductor layers )13a, 14a, 15a) thereof, respectively; and
Hsueh does not specifically disclose that the p-type semiconductor layer of the first to third LED stacks are disposed on the n-type semiconductor layers thereof, respectively.
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably as the upper or lower semiconductor layers.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type.as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 8, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 4, Hsueh further discloses in Fig 4:, further comprising:
a lower second ohmic electrode (14d) contacting the lower semiconductor layer (14a) of the second LED stack;
an upper second ohmic electrode (14e) contacting the upper semiconductor layer (14c) of the second LED stack;
a lower third ohmic electrode (15d) contacting the lower semiconductor layer (15a) of the third LED stack; and
an upper third ohmic electrode (15e) contacting the upper semiconductor layer (15c) of the third LED stack,
wherein:
the first LED stack, the second LED stack and the third LED stack are sequentially stacked to overlap one over another in the first direction (See Fig 4); and
 the lower second ohmic electrode (14d) and the upper second ohmic electrode (14e) contacts the lower -semiconductor layer and upper semiconductor layers of the second LED stack in a portion of the second LED stack not overlapping the third LED stacks along the first direction respectively (See Fig 4).
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer so that the upper semiconductor layer is p-type and lower semiconductor layer is n-type.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that the upper semiconductor layer is p-type and lower semiconductor layer is n-type as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 9, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 8, wherein: Hsueh further discloses: wherein the lower third ohmic electrode (15d) contacts the third lower semiconductor layer (15a) of the third LED stack, and 
the upper third ohmic electrode (15e) contacts the third upper semiconductor layer (15c) of the third LED stack; and  the lower third ohmic electrode and the upper third ohmic electrode do not overlap each other in the first direction (See Fig 4: note that the claim does not specify which is the first direction of the various layers in the LED stack and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the first direction so as to read on the claimed limitation). 
Hsueh does not specifically disclose that the third upper semiconductor layer of the third LED stack is p-type and the third lower semiconductor layer of the third led stack is n-type. 
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably as the upper or lower semiconductor layer.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 10, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 9.
Hsueh does not specifically disclose: further comprising connecting portions electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively. 
However, Kolodin in a similar LED device teaches in Fig 4 that a reflective electrode (204) is formed on the substrate so as to be in ohmic contact with a lower semiconductor layer (210) of a LED device (200). 
References Kolodin and Hsueh are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Kolodin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto, Kolodin and Hsueh so that a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit as taught by Kolodin in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 
 However, Hashimoto discloses in Fig 5 and 6:  further comprising connecting portions (col 4 lines 45-67) electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively. Examiner notes that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be interconnected. Hence, the LEDs are electrically connected to one another and thus each of the lower third and lower second ohmic electrodes are electrically connected to the reflective electrode. Further note that electrically connected is being interpreted broadly to mean that there can be other circuit elements intervening between the two elements that are claimed to be electrically connected)
Furthermore, note that is it is the Office’s position that the limitation of " electrically connecting the lower second ohmic electrode” is directed to a method of using the device and that because the device of Hashimoto has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (Col 15 lines 1-15).
References Hashimoto, Kolodin and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Kolodin with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto, Kolodin and Hsueh so that connecting portions electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively by Hashimoto in Hsueh’s and Kolodino’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 11, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 1, Hsueh further discloses: wherein an area of the first LED sub-unit region not overlapping the second LED subunit along the first direction, an area of the second LED sub-unit not overlapping the third LED sub-unit along the first direction and an area of the third LED sub-unit stack region are different from one another (See Fig 4 note that the claim does not specify which is the first direction or the side that the area is being measured and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the areas of the not overlapping portions so as to read on the claimed limitation: see the broadest reasonable interpretation of the limitation “area”).

Regarding Claim 12, Hsueh discloses in Figs 1 and 4:  A display apparatus comprising a plurality of pixels arranged on a support substrate (12), each of the pixels (11) comprising:
a first LED sub-unit (13) having a thickness in a first direction;
a second LED sub-unit (14) disposed on a portion of the first LED sub-unit in the first direction;
a third LED sub-unit (15) disposed on a portion of the second LED sub-unit in the first direction, each of the first to third LED sub-units comprises a lower semiconductor layer (13a, 14a, 15a) and an upper semiconductor layer (13c,14c, 5c);
a first ohmic electrode forming ohmic contact with the upper semiconductor layer of the first LED sub-unit, the first ohmic electrode not overlapping with the second and third LED sub-units in the first direction,
wherein:
each of the lower semiconductor layers (13a, 14a, 15a) of the first, second, and third LED stacks are electrically connected to each other; and
the first LED sub-unit (13), the second LED sub-unit (14) and the third LED sub-unit are configured to be independently driven [0021]. 
Additionally, It is the Examiner’s position that the limitation of a " are configured to be independently driven” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Furthermore, note that is it is the Office’s position that the limitation of " are configured to be independently driven” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Hsueh does not specifically disclose that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type; a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit; and wherein each of the n-type semiconductor layers of the first, second, and third LED stacks are electrically connected to the reflective electrode.
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type.as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 
However, Kolodin in a similar LED device teaches in Fig 4 that a reflective electrode (204) is formed on the substrate so as to be in ohmic contact with a lower semiconductor layer (210) of a LED device (200). Also note that in a stacked LED system LEDs are electrically connected to one another and thus the n-type semiconductor layers of the 3 LED sub-units are electrically connected to the reflective electrode in the combined device of Hsueh, Hashimoto and Kolodin.
References Hashimoto, Kolodin and Hsueh are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Hashimoto with the specified features of Kolodin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto, Kolodin and Hsueh so that a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit; and wherein each of the n-type semiconductor layers of the first, second, and third LED stacks are electrically connected to the reflective electrode as taught by Kolodin in Hashimoto’s and Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 13, Hsueh, Hashimoto and Kolodin disclose:  The display apparatus of claim 12, Hsueh further discloses in Fig 4: wherein
the first, second, and third LED sub-units (13, 14, 15) comprise a first LED stack (13a-c), a second LED stack (14a-c), and a third LED stack (15a-c), respectively: and
the first LED stack, the second LED stacks. and the third LED stack are configured to emit light having different wavelengths (red, blue and green) from each other [0020]. It is noted that connected is being interpreted broadly to mean that there can be other circuit elements intervening between the two elements that are claimed to be electrically connected).

Regarding Claim 14, Hsueh, Hashimoto and Kolodin disclose:  The display apparatus of claim 12, wherein: Hsueh discloses in Fig 4: the lower semiconductor layers (13a/14a/15a) of the first, second, and third LED sub-units (13/14/15) are electrically connected to a common line; and
the upper semiconductor layers (13c/14c/15c) of the first, second, and third LED sub-units (13/14/15) are electrically connected to different lines. 
Furthermore, note that is it is the Office’s position that the limitation of " are electrically connected to a common line….are electrically connected to different lines” are directed to a method of using the device and that because the device of Hseuh has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 15, Hsueh, Hashimoto and Kolodin disclose: The display apparatus of claim 13, wherein, the upper semiconductor layers (13c,14c,15c) of the first to third LED stacks are disposed on the lower semiconductor layers )13a, 14a, 15a) thereof, respectively.
Hsueh does not specifically disclose that the p-type semiconductor layer of the first to third LED stacks are disposed on the n-type semiconductor layers thereof, respectively.
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably.
References Hashimoto, Kolodin and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Kolodino with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type.as taught by Hashimoto in Hsueh’s and Kolodino’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 18, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 15, Hsueh further discloses in Fig 4: further comprising:
a lower second ohmic electrode (14d) contacting the lower semiconductor layer (14a) of the second LED stack;
an upper second ohmic electrode (14e) contacting the upper semiconductor layer (14c) of the second LED stack;
a lower third ohmic electrode (15d) contacting the lower semiconductor layer (15a) of the third LED stack; and
an upper third ohmic electrode (15e) contacting the upper semiconductor layer (15c) of the third LED stack,
wherein:
the first LED stack, the second LED stack and the third LED stack are sequentially stacked to overlap one over another in the first direction (See Fig 4); and
 the lower second ohmic electrode (14d) and the upper second ohmic electrode (14e) contacts the lower -semiconductor layer and upper semiconductor layers of the second LED stack in a portion of the second LED stack not overlapping the third LED stacks along the first direction respectively (See Fig 4).
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer so that the upper semiconductor layer is p-type and lower semiconductor layer is n-type.
References Hashimoto and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that the upper semiconductor layer is p-type and lower semiconductor layer is n-type as taught by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 

Regarding Claim 19, Hsueh, Hashimoto and Kolodin disclose: The light emitting diode pixel of claim 18, wherein: Hsueh further discloses: wherein the lower third ohmic electrode (15d) contacts the third lower semiconductor layer (15a) of the third LED stack, and 
the upper third ohmic electrode (15e) contacts the third upper semiconductor layer (15c) of the third LED stack; and  the lower third ohmic electrode and the upper third ohmic electrode do not overlap each other in the first direction (See Fig 4: note that the claim does not specify which is the first direction of the various layers in the LED stack and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the first direction so as to read on the claimed limitation). 
Hsueh does not specifically disclose that the third upper semiconductor layer of the third LED stack is p-type and the third lower semiconductor layer of the third led stack is n-type; further comprising connecting portions electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively. 
However, Hashimoto in a similar stacked LED device teaches in Fig 5 and [0115,0116] that each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer that can be used interchangeably; further comprising connecting portions (col 4 lines 45-67) electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively. Examiner notes that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be interconnected. Hence, the LEDs are electrically connected to one another and thus each of the lower third and lower second ohmic electrodes are electrically connected to the reflective electrode. Further note that electrically connected is being interpreted broadly to mean that there can be other circuit elements intervening between the two elements that are claimed to be electrically connected)
Furthermore, note that is it is the Office’s position that the limitation of " electrically connecting the lower second ohmic electrode” is directed to a method of using the device and that because the device of Hashimoto has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (Col 15 lines 1-15).
References Hashimoto, and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that connecting portions electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively; each of the first to third LED sub-units comprises a n-type semiconductor layer and a p-type semiconductor layer; the upper semiconductor layer is p-type and lower semiconductor layer is n-type by Hashimoto in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 
However, Kolodin in a similar LED device teaches in Fig 4 that a reflective electrode (204) is formed on the substrate so as to be in ohmic contact with a lower semiconductor layer (210) of a LED device (200). 
References Kolodin, Hashimoto and Hsueh are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Hashimoto with the specified features of Kolodin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto, Kolodin and Hsueh so that a reflective electrode disposed adjacent to the first LED sub-unit and forming ohmic contact with the n-type semiconductor layer of the first LED sub-unit as taught by Kolodin in Hsueh’s device since, using interchangeable p-type and n-type layers to form a LED is common knowledge in the semiconductor arts. 
Regarding Claim 20, Hsueh, Hashimoto and Kolodin disclose: The display apparatus of claim 12. 
Hsueh, Hashimoto and Kolodin do not disclose: wherein at least one of the pixels comprises a micro LED having a surface area less than about 10,000 square urn.
However, the Applicant has not disclosed that having the surface area at a certain specific range, .i.e, the ratio, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, it would have been obvious to one of ordinary skilled in the art that the size of the LED determines the display quality and the size of the display device and thus the surface area of the LED  would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “surface area of the LED” as a "result effective variable”, and arrive at the recited limitation.

Claims 5-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (US 2009/0114931 A1 hereinafter Hsueh) in view of Hashimoto et al (US 2015/0325555 A1 hereinafter Hashimoto) and further in view of Kolodin et al (US 2014/0184062 A1 hereinafter Kolodin) and further in view of Cha et al (US 2017/0288093 A1 hereinafter Cha).
Regarding Claim 5, Hsueh, Hashimoto and Kolodin disclose:  The light emitting diode pixel of claim 4.
Hsueh, Hashimoto and Kolodin do not disclose: further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first color filter (19b) interposed between the first LED stack (10) and the second LED stack (20); and a second color filter (29b) interposed between the second LED stack  and the third LED stack, wherein:
the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack [0143]. Examiner notes that the optical filters 19b and 29b as disclosed by Cha function to block undesired light wavelengths from passing [0143]. 
Additionally, It is the Examiner’s position that the limitation of a " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Furthermore, note that is it is the Office’s position that the limitation of " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
References Hsueh, Hashimoto, Kolodin and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh, Hashimoto, Kolodin with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hsueh, Hashimoto, Kolodin and Cha so that further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.as taught by Cha in Hsueh’s, Hashimoto’s and Kolodin’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 6, Hsueh, Cha, Hashimoto and Kolodin disclose:  The light emitting diode pixel of claim 5.
Hsueh, Hashimoto and Kolodin do not disclose: wherein the first color filter is adjacent to the n-type semiconductor layer of the second LED stack, and the second color filter is adjacent to the n-type semiconductor layer of the third LED stack.
However, Cha in a similar LED device discloses in Fig 38: wherein the first color filter (19b) is adjacent to the n-type semiconductor layer (20c) of the second LED stack, and the second color filter (29b) is adjacent to the n-type semiconductor layer (30c) of the third LED stack [0143]. Also see broadest reasonable interpretation for “adjacent’ in note above [0143].
References Hsueh, Hashimoto, Kolodin and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh, Hashimoto, Kolodin with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hsueh, Hashimoto, Kolodin and Cha so that the first color filter is adjacent to the n-type semiconductor layer of the second LED stack, and the second color filter is adjacent to the n-type semiconductor layer of the third LED stack as taught by Cha in Hsueh’s, Hashimoto’s, Kolodin’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 7, Hsueh, Hashimoto, Kolodin and Cha disclose: The light emitting diode pixel of claim 5, 
Hsueh and Kolodin do not disclose: further comprising: a first bonding layer interposed between the first LED stack and the second LED stack; and a second bondinq layer interposed between the second LED stack and the third LED stack, wherein the second bonding layer is configured to transmit light generated from the first LED stacks. and the third bonding layer is configured to transmit light generated from the second LED stack,  a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter
However, Hashimoto in a similar device teaches in Fig 5 further comprising:
a first bonding layer (44b) interposed between the first LED stack (20) and the second LED stack (30); and
a second bondinq layer interposed between the second LED stack and the third LED stack (10),
wherein the second bonding layer is configured to transmit light generated from the first LED stacks. and the third bonding layer is configured to transmit light generated from the second LED stack (See Fig 5).
References Hashimoto, Kolodin and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Kolodin with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that a first bonding layer interposed between the first LED stack and the second LED stack; and a second bonding layer interposed between the second LED stack and the third LED stack, wherein the second bonding layer is configured to transmit light generated from the first LED stacks. and the third bonding layer is configured to transmit light generated from the second LED stack as taught by Hashimoto in Hsueh’s device since, this provides a highly efficient and practical semiconductor light emitting element that can obtain uniform polychromatic light [0239].
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first bonding layer (19a) interposed between the first LED stack (10) and the first color filter (19b); and a second bonding layer (29a) interposed between the second LED stack  and the second color filter (29b).
References Hsueh, Hashimoto, Kolodin and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh, Hashimoto, Kolodin with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hsueh, Hashimoto, Kolodin and Cha so that a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter as taught by Cha in Hsueh’s, Hashimoto’s, Kolodin’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].
Regarding Claim 16, Hsueh, Hashimoto and Kolodin disclose:  The display apparatus of claim 15.
Hsueh, Hashimoto and Kolodin do not disclose: further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first color filter (19b) interposed between the first LED stack (10) and the second LED stack (20); and a second color filter (29b) interposed between the second LED stack  and the third LED stack, wherein:
the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack [0143]. Examiner notes that the optical filters 19b and 29b as disclosed by Cha function to block undesired light wavelengths from passing [0143]. 
Additionally, It is the Examiner’s position that the limitation of a " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Furthermore, note that is it is the Office’s position that the limitation of " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
References Hsueh, Hashimoto, Kolodin and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh, Hashimoto, Kolodin with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hsueh, Hashimoto, Kolodin and Cha so that further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.as taught by Cha in Hsueh’s, Hashimoto’s and Kolodin’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].
Regarding Claim 17, Hsueh, Hashimoto and Kolodin disclose: The display apparatus of claim 16.
Hsueh, Hashimoto and Kolodin do not disclose:  wherein each of the pixels further comprises: a first bonding layer interposed between the support substrate and the reflective electrode; a second bonding layer interposed between the first LED stack and the first color filter layer; and a third bonding layer interposed between the second LED stack and second color filter. 
However, Hashimoto in a similar device teaches in Fig 5 and 6: wherein each of the pixels further comprises:
a first bonding layer (43) interposed between the support substrate (45) and the reflective electrode (40);
a second bonding layer (44b) interposed between the first LED stack (20) and the second LED stack (30); and
a third bonding layer (44a) interposed between the second LED stack (30) and the third LED stack (10).
References Hashimoto, Kolodin and Hsueh are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hsueh and Kolodino with the specified features of Hashimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Hsueh so that a first bonding layer interposed between the support substrate and the reflective electrode; a second bonding layer interposed between the first LED stack and the second LED stack; and a third bonding layer interposed between the second LED stack and third LED stack.as taught by Hashimoto in Hsueh’s and Kolodino’s device since this provides a highly efficient and practical semiconductor light emitting element that can obtain uniform polychromatic light [0239].
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first bonding layer (19a) interposed between the first LED stack (10) and the first color filter (19b); and a second bonding layer (29a) interposed between the second LED stack  and the second color filter (29b).
References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Hashimoto and Cha references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Hsueh, Hashimoto, Kolodin and Cha.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811